739 N.W.2d 611 (2007)
Brian F. WALLINGTON, Plaintiff-Appellee,
v.
WOLVERINE ENGINEERS AND SURVEYORS, INC., Defendant-Appellant, and
City of Mason, Elm Investments, Inc., Elm Investments I, Inc., Millennium Digital Media Systems, L.L.C., and Miss Dig System, Inc., Defendants.
Docket No. 133698. COA No. 263758.
Supreme Court of Michigan.
October 17, 2007.
On order of the Court, the application for leave to appeal the December 28, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE that part of the Court of Appeals opinion discussing an issue not raised by the parties, specifically, the issue of whether defendant Wolverine Engineers and Surveyors, Inc., might not be entitled to summary disposition of claims that the plaintiff never pled. We REMAND this case to the Ingham Circuit Court for entry of an order granting Wolverine's motion for summary disposition. The motion to supplement the appellate record is DENIED as moot.